DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on 1/14/2022.
In the instant Amendment, claims 1, 8 and 15 are independent claims. Claims 1-20 have been examined and are pending. This Action is made Final. 
Terminal Disclaimer
The terminal disclaimer filed on 1/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,182,038 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The rejection of Claims 1, 8 and 15 under nonstatutory double patent has been withdrawn as the terminal disclaimer has been filed. 
Applicant arguments in the instant amendment, filed on 01/14/2022, with respect to the 35 U.S.C. § 103 rejection, have been fully considered but they are not persuasive.
Applicant argues:  The cited art references do not teach or render obvious any of the following: 1) storing only a single copy of non-key frames as unencrypted data while storing a plurality of copies of key frames as encrypted data in different formats; 2) transforming a header that is not specific to any designated format into a format for a designated streaming format; or 3) constructing a media item by combining all three of the single copy of the non-key frames, the copy of the key-frames in the designated format, and a header that has been transformed from being not specific to any designated format to a format for the designated format.
...
Sundharraj does not describe storing only a single copy of non-key frames and a plurality of copies of key frames in different formats. Instead, Sundharraj generally describes storing media data including an encrypted portion and an unencrypted portion and describes that the key frames may be the encrypted portion. While Sundharraj describes only encrypting the key frames, Sundharraj does not mention a number of copies being stored, nor does Sundharraj describe only a single copy of non-key frames being stored while a plurality of copies of key frames are stored in different formats.
Examiner’s Response: The examiner respectfully disagrees.  The examiner notes that Sundharraj teaches disclose in FIG. 4, that media data induces an encrypted portion 402 and an unencrypted portion 403 of data, see col. 8, lines 59-63.  Further, Sundharraj discloses that the encrypted portion 402 can include header information, frame information, or packet information for the media data, see col. 9, lines 15-17.  Sundharraj further discloses in col. 5, 21-24 that only the key frames associated with the media data can be encrypted.  The remaining difference frames are not encrypted.  Finally, Sundharraj discloses col. 6, lines 34-49 - In some embodiments, at 232, the entire media data can be selectively encrypted in batch mode before the media data is streamed. This may be advantageous in situations where the media data is relatively small in size, or in situations where a particular recipient or set of recipients regularly access and use the same media data. In some embodiments, selective encryption can be the native storage format for the media data in its native location. This may be advantageous where private media data is being warehoused for particular recipients. In this the selective encryption is prefabricated for the particular recipients in a batch mode and then stored and immediately streamed over a network when requested by one or more of the particular recipients. Thus, various embodiments of the present invention can be further customized to achieve efficiencies within processor and memory resources of a content provider.  The examiner reasonably constructs from that citations above that the data is prefabricated for particular recipient from the group of particular recipients in which a selective encryption is applied for each particular recipient (i.e., Public Key Infrastructure (PKI) encryption, or a custom/ad hoc encryption), see col. 4, lines 41-47..  Thus, each particular recipient will have its own batched prefabricated selective encrypted (i.e., ad hoc encryption) applied to the media data, see FIG. 4 which is stored and then streamed with single unencrypted copy, see FIG. 4.  Thus, as constructed, there is a single copy that is unencrypted and different batched copies that compose the encrypted section in FIG. 4 based on the reasonable construction from Sundharraj.  Therefore the examiner finds this argument not persuasive. 
Applicant argues:  The cited art references do not teach or render obvious any of the following: 1) storing only a single copy of non-key frames as unencrypted data while storing a plurality of copies of key frames as encrypted data in different formats; 2) transforming a header that is not specific to any designated format into a format for a designated streaming format; or 3) constructing a media item by combining all three of the single copy of the non-key frames, the copy of the key-frames in the designated format, and a header that has been transformed from being not specific to any designated format to a format for the designated format.
...
Sundharraj also does not describe transforming a header that is not specific to any format to a header specific to the designated format for streaming. In fact, there is no discussion of any change in format being applied to the header aside from the selective encryption. Encrypting only a part of the header is different from transforming the header that is not specific to any designated format to a designated format because the format of the header is not changed during encryption nor is it transformed to match a format of a completed media file in different formats.
Examiner’s Response: The examiner respectfully disagrees.  The examiner respectfully disagrees.  The claim states “...transforming a header that is not specific to any designated format into a format for a designated streaming format...” The examiner notes that by selectively encrypted a header, that is a transformation, from non encrypted data to encrypted data, see col. 4, lines 53-65.  Further that formant is now designated as a streaming format as specific encryption keys, signatures, and/or certificates are needed to decrypt the header information, thus the media data is secured.  Applicant appears argue that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [ match a format of a completed media file in different formats]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore the examiner finds this argument not persuasive.
Applicant argues:  The cited art references do not teach or render obvious any of the following: 1) storing only a single copy of non-key frames as unencrypted data while storing a plurality of copies of key frames as encrypted data in different formats; 2) transforming a header that is not specific to any designated format into a format for a designated streaming format; or 3) constructing a media item by combining all three of the single copy of the non-key frames, the copy of the key-frames in the designated format, and a header that has been transformed from being not specific to any designated format to a format for the designated format.
...
Finally, Sundharraj does not describe the combination of the single copy of non-key frames, the copy of the key frames in the designated format, and the transformed header. The claims recite a specific method of constructing a media item using these three disparate elements. Sundharraj, instead of constructing a media item, merely takes a fully constructed media item and selectively encrypts portions of it. There is no combination of selected key frames from a plurality of copies of the key frames with a single copy of non-key frames and a transformed header. This combination is not only unique to the claims, but is not obvious from the teachings of Sundharraj which merely selectively encrypts portions of a single file.   
Examiner’s Response: The examiner respectfully disagrees.  The examiner notes that Sundharraj discloses in col. 9, lines 15-17 that the encrypted portion can include header information, frame information, or packet information for media data.  The examiner further notes that Sundharraj further discloses in col. 5, 21-24 that only the key frames associated with the media data can be encrypted.  The remaining difference frames are not encrypted, also see FIG. 4.  Thus when streaming as in FIG. 2 “240” those portions and media data (i.e. not encrypted) will be streamed out thus consisting of the “single” non-key frames, copy of key frames in the designated format, see col. 4, lines 42-46, and the transformed header see col. 4, lines 53-65.  Thus, as this is an or statement all those portions can be selectively encrypted for transmission in the designated streaming format, see col. 4, lines 41-47 and col. 6, lines 34-49. Therefore the examiner finds this argument not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundharraj et al. (US 7,320,069 B1) in view of Harvell et al. (US 8,370,452 B2).

Regarding Claim 1
Sundharraj discloses a method comprising: 
storing a media content item at a media server (FIG. 3 and col. 7, lines 31-36 - The system 300 includes media data 310, an encryption application 320, and a streaming application 330. The system 300 is implemented in a computer accessible medium and is interfaced to a network 335), the media content including a first media content data (col. 8, lines 59-col. 9, lines 3 – the media data includes an encrypted portion and an unencrypted potion of data (i.e., first), a second media content data (col. 8, lines 59-col. 9, lines 3 – the media data includes an encrypted portion (i.e., second) and an unencrypted potion of data), the first media content data comprising one or more non-key frames (FIG. 1 and col. 8, lines 59-col. 9, lines 3 – the media data includes ... an unencrypted potion of data), the second media content data comprising one or more key frames (FIG. 1- Encrypt Key Frames and col. 8, lines 59-col. 9, lines 3 – the media data includes an encrypted portion), wherein storing the media content item includes storing only a single copy of the first media content data as unencrypted data (col. 5, lines 21-35... media data is video, only the key frames with the media data can be encrypted. The remaining difference frames are not encrypted and col. 8, lines 59-col. 9, lines 3 – the media data resides and is accessible in one or more computer readable media), and wherein storing the media content item includes storing multiple copies of the second media content data as encrypted data, each copy of the multiple copies of the second media content data being a designated... format (FIG. 1 – Selectively Encryption Portion of Media Data – Encrypt Key Frames and col. 4, lines 57-64 and col. 5, lines 34-49 – ...the media data can be selectively encrypted.... In some embodiments, selective encryption can be the native storage format for the media data in its native location.  This may be advantage where private media data is being warehoused for particular recipients) and col. 8, lines 59-col. 9, lines 3 - – the media data resides and is accessible in one or more computer readable media.  I.e. different particular recipients can have different encryption requirements thus making different formats). 
(FIG. 1 – Selectively Encryption Portion of Media Data – Encrypt Key Frames and FIG. 3 and col. 4, lines 57-64 and col. 5, lines 34-49 – ...the media data can be selectively encrypted.... In some embodiments, selective encryption can be the native storage format for the media data in its native location.  This may be advantage where private media data is being warehoused for particular recipient and col. 6, lines 28-24 – request is received to stream media data over a network to one or more intended and authorized recipients and col. 6, lines 62-col. 7, lines 2 – Real time Streaming Protocol... any existing, custom, and/or future developed protocol... can be used with the embodiments of the present invention); 
constructing at the media server the requested media content item in a designated... format by creating a particular media content item representation, via a processor at the media server, the particular media content item representation created by transforming the stored header that is not specific to any designated... format into a format for the designated... format (FIG. 1 and col. 4, lines 49-53 – The portion of media data can include encryption of only... encryption of key frames and col. 4, lines 57-61 – selectively encrypting header information... during streaming to an intended recipient and col. 6, lines 18-24 – At the location of the media data is identified an at the encryption settings  or options are retrieved in order to selectively encrypt only a portion of the media data before and optionally during the streaming process.  I.e. the header would be stored unencrypted and then selectively encrypted during the streaming process and col. 6, lines 62-col. 7, lines 2 – Real time Streaming Protocol... any existing, custom, and/or future developed protocol... can be used with the embodiments of the present invention), and (FIG. 4 and col. 9, lines 15-28 – header and media data... streamed from a content providers computing environment over a network to one or more recipients and col. 6, lines 62-col. 7, lines 2 – Real time Streaming Protocol... any existing, custom, and/or future developed protocol... can be used with the embodiments of the present invention); [and] 
transmitting the particular media content item representation to the client device via the communications interface for playback (FIG. 4 and col. 9, lines 15-28 – header and media data... streamed from a content providers computing environment over a network to one or more recipients);
Sundharraj while discloses streaming formants and selective encryption of media data, see supra, and Sundharraj fails to explicitly disclose ...a designated streaming format... and a ...plurality of streaming formats...; and storing the constructed requested media content item in cache such that the constructed requested media content item may be transmitted to another client device upon request without separately constructing the representation for each request.
However, in an analogous art, Harvell teaches ...a designated streaming format... and a ...plurality of streaming formats... (Harvell, col. 3, lines 17-19 - Unfortunately, end user systems 120 can vary widely in their respective capabilities and the manner in which they interact with content objects. Different end user systems 120 may support different collections of multimedia formats and different delivery schemes. For example, beginning with OS version 3.0, the iPhone.TM. from Apple, Inc. supports M3U8 playlists and MPEG-2 segmented video with iPhone.TM. HTTP Streaming (IHS) delivery, entirely over HTTP (Hypertext Transfer Protocol). On the other hand, the Blackberry Storm.TM. from Research in Motion, Ltd. supports playback of multimedia content in Third Generation Partnership Project (3GPP) format, over RTSP (Real-Time Streaming Protocol) and col. 3, lines 54-col. 4, lines 2 -  When a new content object is ready for processing, policy server 116 determines how it should be made available to end users. This may involve generating a number of different versions of the content object optimized for use with different end user devices 120, having different capabilities, and potentially used in different network environments. The different versions of the content object may correspond to different production or encoding profiles maintained at policy server 116. The production profiles, in turn, may be based upon a publisher's requirements for the distribution of its content objects. For example, a publisher may prefer to distribute its content in a specific media format or formats, to exploit device-specific capabilities (such as IHS streaming for iPhones), to optimize separately for high bitrate and low bitrate environments, to target specific operating systems and/or platforms such as Windows.TM. or Mac OS, etc.) and further constructing... a particular media content... into a format for the designated streaming format and transmitting the particular media content (Harvell, FIG. 2A and col. 3, lines 54-col. 4, lines 2- This may involve generating a number of different versions of the content object optimized for use with different end user devices 120, having different capabilities, and potentially used in different network environments. The different versions of the content object may correspond to different production or encoding profiles maintained at policy server 116. The production profiles, in turn, may be based upon a publisher's requirements for the distribution of its content objects. For example, a publisher may prefer to distribute its content in a specific media format or formats, to exploit device-specific capabilities (such as IHS streaming for iPhones), to optimize separately for high bitrate and low bitrate environments, to target specific operating systems and/or platforms such as Windows.TM. or Mac OS, etc.) and storing the constructed requested media content item in cache such that the constructed requested media content item may be transmitted to another client device upon request without separately constructing the representation for each request (Harvell, FIG. 1 – End User Devices FIG. 2A – Determine if the current portion of the quest is cached/Store the current portion of the object in the cache for future requests and col. 3, lines 54-col. 4, lines 2- This may involve generating a number of different versions of the content object optimized for use with different end user devices 120, having different capabilities, and potentially used in different network environments. The different versions of the content object may correspond to different production or encoding profiles maintained at policy server 116. The production profiles, in turn, may be based upon a publisher's requirements for the distribution of its content objects. For example, a publisher may prefer to distribute its content in a specific media format or formats, to exploit device-specific capabilities (such as IHS streaming for iPhones), to optimize separately for high bitrate and low bitrate environments, to target specific operating systems and/or platforms such as Windows.TM. or Mac OS, etc.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Harvell to the media content item representation of Sundharraj to include ...a designated streaming format... and a ...plurality of streaming formats... and further constructing... a particular media content... into a format for the designated streaming format and transmitting the particular media content and storing the constructed requested media content item in cache such that the constructed requested media content item may be transmitted to another client device upon request without separately constructing the representation for each request
(Harvell, col. 4, lines 21-23).

Regarding Claim 2;
Sundharraj and Harvell disclose the method to Claim 1.
Sundharraj further discloses wherein the particular media content item representation comprises a video content frame (col. 2, lines 21-29 - ...data is video, only the key frames associated with the media data can be encrypted...).

Regarding Claim 3;
Sundharraj and Harvell disclose the method to Claim 1
Harvell further teaches wherein the particular media content item representation is specific to the designated streaming format (Harvell, FIG. 1 and FIG. 2A and, col. 3, lines 17-19 - Unfortunately, end user systems 120 can vary widely in their respective capabilities and the manner in which they interact with content objects. Different end user systems 120 may support different collections of multimedia formats and different delivery schemes. For example, beginning with OS version 3.0, the iPhone.TM. from Apple, Inc. supports M3U8 playlists and MPEG-2 segmented video with iPhone.TM. HTTP Streaming (IHS) delivery, entirely over HTTP (Hypertext Transfer Protocol). On the other hand, the Blackberry Storm.TM. from Research in Motion, Ltd. supports playback of multimedia content in Third Generation Partnership Project (3GPP) format, over RTSP (Real-Time Streaming Protocol and col. 3, lines 54-col. 4, lines 2- This may involve generating a number of different versions of the content object optimized for use with different end user devices 120, having different capabilities, and potentially used in different network environments. The different versions of the content object may correspond to different production or encoding profiles maintained at policy server 116. The production profiles, in turn, may be based upon a publisher's requirements for the distribution of its content objects. For example, a publisher may prefer to distribute its content in a specific media format or formats, to exploit device-specific capabilities (such as IHS streaming for iPhones), to optimize separately for high bitrate and low bitrate environments, to target specific operating systems and/or platforms such as Windows.TM. or Mac OS, etc.).

Regarding Claim 4;
Sundharraj and Harvell disclose the method to Claim 1.
Sundharraj further discloses wherein the designated... format includes a plurality of unencrypted media content portions, each of the unencrypted media content portions being common to the plurality of ... formats (FIG. 1 and FIG. 4 and col. 5, lines 20-29 – when the media data is video, only the key frames associated with the media data can be encrypted.  The remaining difference frames are not encrypted... to ensure secure streaming and consumption video and col. 6, lines 53-55 – where different encryption keys and/or encryption technologies are being used based on the intended recipient and col. 6, lines 62-col. 7,lines 2 – Real time Streaming Protocol... any existing, custom, and/or future developed protocol... can be used with the embodiments of the present invention and col. 7, lines 65-col. 8, lines 1 – selectively encrypted only identified or configured portions of the media data and col. 8, lines 59-col. 9, lines 14 – The media data includes an encrypted portion and an unencrypted portion of data...).
(Harvell, FIG. 1 and FIG. 2A and, col. 3, lines 17-19 - Unfortunately, end user systems 120 can vary widely in their respective capabilities and the manner in which they interact with content objects. Different end user systems 120 may support different collections of multimedia formats and different delivery schemes. For example, beginning with OS version 3.0, the iPhone.TM. from Apple, Inc. supports M3U8 playlists and MPEG-2 segmented video with iPhone.TM. HTTP Streaming (IHS) delivery, entirely over HTTP (Hypertext Transfer Protocol). On the other hand, the Blackberry Storm.TM. from Research in Motion, Ltd. supports playback of multimedia content in Third Generation Partnership Project (3GPP) format, over RTSP (Real-Time Streaming Protocol and col. 3, lines 54-col. 4, lines 2- This may involve generating a number of different versions of the content object optimized for use with different end user devices 120, having different capabilities, and potentially used in different network environments. The different versions of the content object may correspond to different production or encoding profiles maintained at policy server 116. The production profiles, in turn, may be based upon a publisher's requirements for the distribution of its content objects. For example, a publisher may prefer to distribute its content in a specific media format or formats, to exploit device-specific capabilities (such as IHS streaming for iPhones), to optimize separately for high bitrate and low bitrate environments, to target specific operating systems and/or platforms such as Windows.TM. or Mac OS, etc.).




Regarding Claim 5;
Sundharraj and Harvell disclose the method to Claim 1.
Sundharraj further discloses wherein the designated... format includes a plurality of header portions, each of the plurality of header portions being specific to the plurality of ... formats (FIG. 1 – Encrypt Header of Media Data and col. 6, lines 18-24 – At the location of the media data is identified an at the encryption settings  or options are retrieved in order to selectively encrypt only a portion of the media data before and optionally during the streaming process and col. 6, lines 53-55 – where different encryption keys and/or encryption technologies are being used based on the intended recipient and col. 6, lines 62-col. 7,lines 2 – Real time Streaming Protocol... any existing, custom, and/or future developed protocol... can be used with the embodiments of the present invention and col. 7, lines 65-col. 8, lines 1 – selectively encrypted only identified or configured portions of the media data.  I.e. RTSP and/or any existing protocol would have selectively encrypted key frames with the remainder being selectively encrypted for streaming (i.e., Header))
Harvell teaches ...a designated streaming format... and a ...plurality of streaming formats... (Harvell, FIG. 1 and FIG. 2A and, col. 3, lines 17-19 - Unfortunately, end user systems 120 can vary widely in their respective capabilities and the manner in which they interact with content objects. Different end user systems 120 may support different collections of multimedia formats and different delivery schemes. For example, beginning with OS version 3.0, the iPhone.TM. from Apple, Inc. supports M3U8 playlists and MPEG-2 segmented video with iPhone.TM. HTTP Streaming (IHS) delivery, entirely over HTTP (Hypertext Transfer Protocol). On the other hand, the Blackberry Storm.TM. from Research in Motion, Ltd. supports playback of multimedia content in Third Generation Partnership Project (3GPP) format, over RTSP (Real-Time Streaming Protocol and col. 3, lines 54-col. 4, lines 2- This may involve generating a number of different versions of the content object optimized for use with different end user devices 120, having different capabilities, and potentially used in different network environments. The different versions of the content object may correspond to different production or encoding profiles maintained at policy server 116. The production profiles, in turn, may be based upon a publisher's requirements for the distribution of its content objects. For example, a publisher may prefer to distribute its content in a specific media format or formats, to exploit device-specific capabilities (such as IHS streaming for iPhones), to optimize separately for high bitrate and low bitrate environments, to target specific operating systems and/or platforms such as Windows.TM. or Mac OS, etc.).

Regarding Claim 6;
Sundharraj and Harvell disclose the method to Claim 5.
Sundharraj further discloses wherein each of the plurality of header portions is created in response to receiving the request, and wherein each of the plurality of header portions is created based on header data common to the plurality of ... formats (FIG. 1 – Encrypt Header of Media Data and col. 6, lines 18-24 – At the location of the media data is identified an at the encryption settings  or options are retrieved in order to selectively encrypt only a portion of the media data before and optionally during the streaming process and col. 6, lines 53-55 – where different encryption keys and/or encryption technologies are being used based on the intended recipient and col. 6, lines 62-col. 7,lines 2 – Real time Streaming Protocol... any existing, custom, and/or future developed protocol... can be used with the embodiments of the present invention and col. 7, lines 65-col. 8, lines 1 – selectively encrypted only identified or configured portions of the media data.  I.e. RTSP and/or any existing protocol would have selectively encrypted key frames with the remainder being selectively encrypted for streaming (i.e., Header)).
Harvell teaches a ...plurality of streaming formats... (Harvell, FIG. 1 and FIG. 2A and, col. 3, lines 17-19 - Unfortunately, end user systems 120 can vary widely in their respective capabilities and the manner in which they interact with content objects. Different end user systems 120 may support different collections of multimedia formats and different delivery schemes. For example, beginning with OS version 3.0, the iPhone.TM. from Apple, Inc. supports M3U8 playlists and MPEG-2 segmented video with iPhone.TM. HTTP Streaming (IHS) delivery, entirely over HTTP (Hypertext Transfer Protocol). On the other hand, the Blackberry Storm.TM. from Research in Motion, Ltd. supports playback of multimedia content in Third Generation Partnership Project (3GPP) format, over RTSP (Real-Time Streaming Protocol and col. 3, lines 54-col. 4, lines 2- This may involve generating a number of different versions of the content object optimized for use with different end user devices 120, having different capabilities, and potentially used in different network environments. The different versions of the content object may correspond to different production or encoding profiles maintained at policy server 116. The production profiles, in turn, may be based upon a publisher's requirements for the distribution of its content objects. For example, a publisher may prefer to distribute its content in a specific media format or formats, to exploit device-specific capabilities (such as IHS streaming for iPhones), to optimize separately for high bitrate and low bitrate environments, to target specific operating systems and/or platforms such as Windows.TM. or Mac OS, etc.).



Regarding Claim 7;
Sundharraj and Harvell disclose the method to Claim 1.
Harvell further teaches wherein the designated streaming format is selected from the plurality of streaming formats based on a hardware or software capability of the client devices (Harvell, FIG. 1 and FIG. 2A and, col. 3, lines 17-19 - Unfortunately, end user systems 120 can vary widely in their respective capabilities and the manner in which they interact with content objects. Different end user systems 120 may support different collections of multimedia formats and different delivery schemes. For example, beginning with OS version 3.0, the iPhone.TM. from Apple, Inc. supports M3U8 playlists and MPEG-2 segmented video with iPhone.TM. HTTP Streaming (IHS) delivery, entirely over HTTP (Hypertext Transfer Protocol). On the other hand, the Blackberry Storm.TM. from Research in Motion, Ltd. supports playback of multimedia content in Third Generation Partnership Project (3GPP) format, over RTSP (Real-Time Streaming Protocol and col. 3, lines 54-col. 4, lines 2- This may involve generating a number of different versions of the content object optimized for use with different end user devices 120, having different capabilities, and potentially used in different network environments. The different versions of the content object may correspond to different production or encoding profiles maintained at policy server 116. The production profiles, in turn, may be based upon a publisher's requirements for the distribution of its content objects. For example, a publisher may prefer to distribute its content in a specific media format or formats, to exploit device-specific capabilities (such as IHS streaming for iPhones), to optimize separately for high bitrate and low bitrate environments, to target specific operating systems and/or platforms such as Windows.TM. or Mac OS, etc.).

Regarding Claims 8-14; Claims 8-14 are directed to a system associated with the method claimed in Claims 1-7. Claims 8-14 are similar in scope to Claims 1-7, and are therefore rejected under similar rationale.

Regarding Claims 15-20; Claims 15-20 are directed to a non-transitory computer readable medium associated with the method claimed in Claims 1-7. Claims 15-20 are similar in scope to Claims 1-7, and are therefore rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439